Title: To James Madison from William Charles Coles Claiborne, 6 March 1807
From: Claiborne, William Charles Coles
To: Madison, James



Dear Sir,
New Orleans March 6, 1807.

I fear I was greatly deceived in the character which was given me of a Mr. Hopkins, a young man who was the bearer of my dispatches of the 5. & 6. of December last.  I have heard, from good authority that he lost by gaming some money at Natchez and behaved otherwise imprudently.  His indiscretions were renewed at Nashville; and I fear it is true that he is undeserving of confidence: While therefore I have seriously to regret, that I was so far misled as to speak favorably of this young man in my letters to you, I cannot but express my sincere desire that he may not have obtained a commission in the army for which I had recommended him.  I am Dr. Sir, Your friend

W. C. C. Claiborne

